Citation Nr: 0313169	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-10 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had confirmed active service from April 1944 to 
May 1946 and from March 1951 to April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
PTSD.  


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

In the current case, the RO last issued a Statement of the 
Case (SSOC) in July 2002, well after the effective date of 
the changes brought about by the VCAA.  However, a review of 
the claims file indicates that VA has failed to notify the 
claimant of the provisions of the VCAA and specifically 
inform him whether he or VA bears the burden of obtaining 
evidence that would substantiate his claim.  In fact, the SOC 
of July 2002 noted the old language of regulations 38 C.F.R. 
§§ 3.102 and 3.159 (discussing the requirement that a 
claimant was responsible for submitting a well-grounded 
claim) that had not been effective since November 2000.  On 
remand, the RO should notify the veteran of the evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.

In the present case, the veteran is seeking entitlement to 
service connection for PTSD.  The Board finds that additional 
development is required.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in- 
service stressor(s) actually occurred, and medical evidence 
of a link, or causal nexus, between current symptomatology 
and the claimed in-service stressor. 38 C.F.R. § 3.304(f) 
(2002).  The diagnosis of PTSD must comply with the criteria 
set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV).  See generally Cohen v. Brown, 10 Vet. App. 128 
(1997); 38 C.F.R. § 4.125 (2002).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records, such as 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), formerly the U.S. Army & Joint 
Environmental Support Group (ESG).  If VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor(s) is (are) combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence, and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2002); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  See also VAOPGCPREC 12-99 (Oct. 18, 
1999), noting that determinations under section 1154(b) as to 
combat involvement are made on a case-by-case basis.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat, but that the alleged stressor(s) is (are) 
not combat related, then the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other evidence, which corroborate the veteran's 
testimony or statements.  See Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor(s) is (are) related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor(s) is (are) consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2002).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

The current record does not contain sufficient evidence to 
establish combat participation by the veteran during his 
service in World War II and Korean Conflict.  His service 
records show no awards or decorations for valor or combat 
related injuries, which would appear to indicate that he did 
not engage in combat with the enemy.  The veteran has 
recalled several incidents during his tours of duty that he 
considered stressful.  However, the attempts by VA to verify 
these events have been insufficient.  Nonetheless, medical 
professionals have diagnosed the veteran with PTSD due to his 
service in World War II and/or Korean Conflict.  The file 
does not appear to contain any indication that the RO 
contacted the service department, the U. S. Armed Services 
Center for Research of Unit Records (USCRUR), or other 
appropriate organization for assistance in verifying the 
alleged stressors.

The veteran has alleged periods of service, which have not 
been verified (see below).  The RO should contact the 
appropriate State or Federal agency and verify the veteran's 
periods of active service 

Additionally, our review of the claims folder shows that the 
veteran is in receipt of Social Security Administration (SSA) 
benefits.  However, these records do not appear to be 
associated with the veteran's file.

Accordingly, in the interest of ensuring the veteran's 
receipt of procedural due process, and to ensure that VA has 
met its duty to assist the claimant in developing the facts 
pertinent to the claims, the case is REMANDED to the RO for 
the following:

1.  Provide the veteran appropriate 
notice under the VCAA and its 
implementing law and regulations.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Request the following records 
concerning the veteran from the Social 
Security Administration: Any decision 
awarding SSA disability benefits 
effective May 1991 and all medical 
evidence used in determining the 
veteran's eligibility to SSA disability 
benefits.

3.  Obtain the veteran's medical records 
from the VA Medical Center in Houston, 
Texas for any treatment of a psychiatric 
disability for the period from December 
2001 to the present time.  Please obtain 
following types of records: Notes, 
Discharge Summaries, Consults, Problem 
List, and Confirmed Diagnoses.

4.  The veteran had alleged military 
service in the U. S. Air Force from March 
to December 1947 and the U. S. Navy from 
January 1950 to February 1951.  Contact 
the appropriate State or Federal agency 
and verify the following aspect of the 
veteran's service: active duty.  Also 
obtain service medical and personnel 
records for this period of service.  If 
no such service medical or personnel 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

5.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information, which might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  Provide the USASCRUR with 
the following information:
The veteran served in U. S. Navy service 
onboard the USS Mataponi (AO-41) from 
June 1944 to December 1945; USS Rescue 
(APN-118(?)) from December 1945 to March 
1946; USS Gayety (AM-239) in March 1946; 
USS Density (AM-218) from March 1946 to 
May 1946; and the USS Pawcatuck (AO-108) 
from April 1951 to April 1952.  He 
claimed service with U.S. Marine Corp as 
frogman (underwater demolitions team 
(UDT)) during the battles of Iwo Jima 
(assigned to 3rd Marine Division), 
Okinawa (assigned to 5th Marine 
Division), "Kermana Island" in March 
1945 (assigned to 111th Marine Division).  
The veteran has also claimed 21 days 
service in May/June 1951 as a frogman/UDT 
in Korea.
The veteran's alleged stressors include 
the following:
1.) killing Japanese soldiers as a 
frogman (UDT) at battle of Iwo Jima 
and Okinawa; 
2.) witnessing others killed in 
Kamikaze attacks during World War 
II; 
3.) witnessing a German air attack 
on a U. S. Navy ship off the coast 
of North Africa in World War II; 
4.) witnessing the victims of the 
atomic bomb attack on Hiroshima in 
August 1945; 
5.) being strapped to a gurney 
awaiting medical treatment onboard a 
U. S. Navy vessel in World War II 
that sustained a Japanese Kamikaze 
attack; 
6.) witnessing the death of other 
sailors during May and June 1951 as 
a frogman (UDT) in Korea.  

6.  This alleged United States Marine 
Corps veteran is seeking service 
connection for post-traumatic stress 
disorder.  Prepare a letter asking the 
Marine Corps Historical Center to provide 
any available information which might 
corroborate the veteran's alleged in-
service stressors.  Also provide copies 
of any personnel records obtained showing 
service dates, duties, and units of 
assignment.  Provide that office with the 
following information:
The veteran clamed service as a frogman 
(underwater demolitions team (UDT)) 
during the battles of Iwo Jima (assigned 
to 3rd Marine Division), Okinawa 
(assigned to 5th Marine Division), 
"Kermana Island" in March 1945 
(assigned to 111th Marine Division).  
The veteran's alleged stressors include 
the following:
1.) killing Japanese soldiers as 
frogman (UDT) at battle of Iwo Jima 
and Okinawa; 
2.) witnessing others killed in 
Kamikaze attacks during World War II;
3.) witnessing a German air attack on 
a U. S. Navy ship off the coast of 
North Africa in World War II;
4.) witnessing the victims of the 
atomic bomb attack on Hiroshima in 
August 1945;
5.) being strapped to a gurney 
awaiting medical treatment onboard a 
U. S. Navy vessel in World War II that 
sustained a Japanese Kamikaze attack;
6.) witnessing the death of other 
sailors during May and June 1951 as a 
frogman (UDT) in Korea.  

7.  Contact the National Personnel 
Records Center (NPRC) and provide them 
with a copy of NAVPERS 1650/65 (11-86) 
(TRANSMITTAL OF AND/OR ENTITLEMENT TO 
AWARDS) dated on July 24, 1989 and 
prepared by D. Montgomery (?), Navy 
Liaison Office at the NPRC.  This 
document was submitted to VA by the 
veteran in November 2002 and is 
associated with the claims file.  Request 
the NPRC to verify the veteran's military 
awards and to specifically indicate 
whether the document submitted to VA has 
been altered.  Ask the NPRC to provide a 
copy of the original document prepared by 
D. Montgomery in 1989, if possible.

8.  The RO should then review the file 
and make a specific written determination 
with respect to whether the veteran 
actually served in combat.  If the 
determination is negative, then a 
determination should be made on whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

9.  If, and only if, a stressor is 
corroborated, and if the benefit sought 
on appeal cannot otherwise be granted, 
then the veteran should be afforded a VA 
psychiatric examination.  Prior to this 
examination the examiner must be provided 
a list of any stressors corroborated by 
the RO.  The claims file and a separate 
copy of this remand must be provided to 
the examiner for review.  The examiner 
should determine whether the veteran has 
PTSD based on a corroborated stressor.  
The examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  The examiner 
must utilize DSM-IV in diagnosing any 
existing psychiatric disability.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the verified stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folder.

10.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  

11.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case, which summarizes the pertinent 
evidence, all applicable law and 
regulations, and reflects detailed reasons 
and bases for the decision.  They should 
then be afforded a reasonable period in 
which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. LEVI WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




